UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                            No. 17-1131


In re: BRUCE W. KOENIG,

                        Appellant,

----------------------------------------

CHRISTOPHER JARBOE, on behalf of themselves and all others similarly
situated; CARROLL CONNELLY, on behalf of themselves and all others similarly
situated; VANDER DAVIS, on behalf of themselves and all others similarly
situated; GARY DENMARK, on behalf of themselves and all others similarly
situated; GARFIELD REDD, on behalf of themselves and all others similarly
situated,

                        Plaintiffs,

        and

MARYLAND DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES (DPSCS); MARYLAND DIVISION OF CORRECTIONS;
MARYLAND DEPARTMENT OF LABOR, LICENSING AND REGULATION,
DIVISION OF WORKFORCE DEVELOPMENT AND ADULT LEARNING
(CORRECTIONAL          EDUCATION);      MARYLAND         CORRECTIONAL
ENTERPRISES; MARYLAND CORRECTIONAL INSTITUTION, JESSUP
(MCIJ); WESTERN CORRECTIONAL INSTITUTION (WCI); GARY D.
MAYNARD, Secretary, Maryland Department of Public Safety and Correctional
Services; J. MICHAEL STOUFFER, Maryland Commissioner of Corrections;
PAULETTE FRANCOIS, Assistant Secretary, Department of Labor, Licensing and
Regulation Division of Workforce Development and Adult Learning; STEPHEN
M. SHILOH, Chief Executive Officer Maryland Correctional Enterprises;
DAYENA CORCORAN, Warden Maryland Correctional Institution, Jessup; J.
PHILIP MORGAN, Warden Western Correctional Institution,

                        Defendants.
Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:12-cv-00572-ELH)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bruce Wayne Koenig, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Bruce W. Koenig seeks to appeal the district court’s order returning his motion to

reopen a prior proceeding in which he was not a party. We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on August 16, 2016. The

notice of appeal was filed, at the earliest, on January 24, 2017. Because Koenig failed to

file a timely notice of appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 DISMISSED




                                              3